Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL REJECTION
Applicant’s election without traverse of 1, 4-11, 13-15,  17-20 and 26-27 in the reply filed on 7/14/2021 is acknowledged. Claims 22-23 are the method claims based on the apparatus claimed 24-25; thus, claims 22-25 should be also canceled. Correction is required.
The rejection over Bredemeier et al (US 10,728,960) was withdrawn in view of the amendments to the claims. 

Claim Rejections
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims  1, 4 and 15  are rejected under 35 USC 103 (b) as being unpatentable over  Norling (US 10,074,967)  in view of  Chen et al (US 10,404,251) and further in view of  Kawai et al (US 9,494,964).
Regarding claim 1, 4, Norling discloses the circuit as shown on Figures 1-9 comprising .
-an output circuit (3) comprising a switch (31 or 32) having a first gate, a source, and a drain, the output circuit configured to:
receive a first drive signal  from the circuit (33) at the first gate, and drive a second gate of a field effect transistor (FET 2) to a first state, in response to receiving the first drive signal (SFAIL); and
-a measurement circuit (5) configured to sample a first voltage across the FET while the FET is in the first state (normal state);
-wherein the output circuit (3) is further configured to drive the second gate of the FET to a second state, in response to receiving a second drive signal (SIN); and
wherein the measurement circuit (5) is further configured to sample a second voltage across the FET (2), while the FET is in the second state (fail state), see the paragraph 24. 
 Regarding to claim 4, wherein the source terminal is configured to receive a negative voltage with respect to a voltage at the drain terminal, see the paragraph 15.
         Norling discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:

-wherein the FET is a Silicon Carbide (SiC) transistor as called for claim 15.
          Nevertheless, Chen et al suggest the driver circuit comprising the driving transistors (116 or 115) as shown on Figure 1 for enhancing the driving capability and  high driving speed, see the paragraph 27.
           Kawai et al suggest to employ the SIC transistor (1) as shown on Figure 1 for handling high power.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the driving transistor as suggested by Chen et al in the circuit or Norling for the purpose of enhancing the driving capability and  high driving speed; and employ the SIC transistor as suggested by Kawai et in the circuit of Norling for the purpose of handling high power.         

Allowable Subject Matter
            Claims 17-19 and 27 allowed because the prior art of record does not disclose that wherein the control logic is further configured to determine a reference voltage responsive to the second voltage; and determine a first signature responsive to the first voltage and the reference voltage as combined in claim 17-19 and 27.
Claims  5-10, 13-14, 19-20 and 26 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:

- the control logic as combined in claims 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842